DETAILED ACTION
Claims 1, 4-6, 8-9, 12-17, 20, 22 and 24-26 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghosh (Pub. No. US 2011/0289488 A1) [0017] lines 1-11 and [0044] lines 13-19 showing the specifics of being able to analyze test cases to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 15, 17 and 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky et al. (Pub. No. US 2011/0197176 A1), in view of Nandakumar et al. (Pub. No. US 2020/0117443 A1), in view of Becker et al. (Pub. No. US 2011/0088014 A1), in view of Le et al. (Patent No. US 8,365,291 B1), and in view of Elshishiny et al. (Pub. No. US 2014/0089894 A1) and further in view of Ghosh (Pub. No. US 2011/0289488 A1).

As to claim 1 Muharsky discloses a system comprising: a processing device (Muharsky [0029] lines 3-6); and
a memory device including instructions that are executable by the processing device for causing the processing device to (Muharsky [0030] lines 1-3):
access test code for testing the software application, the test code being source code defining programmatic tests for testing the software application (Muharsky [0004] lines 1-7; which shows the ability to analyze/access test code for the application where the test code is used to test application code); and
based on determine that the at least two test cover the common feature functionality generate a display output that flags a particular test among the at least two test as a duplicate test (Muharsky [0093] lines 1-7; shows that test coverage metrics can be displayed along the portions of the code thus acting as a flag for the coverage metric, where it is seen specifically disclosed below the specifics of the analysis/coverage metric being able to determine when plurality of test cover the common feature functionality, viewed as when the test are duplicate)

Muharsky does not specifically disclose receive a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features

However, Nandakumar discloses receive a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features (Nandakumar [0012] lines 7-10, and [0025] lines 16-25; which shows using and thus having received a feature map that includes the features associated with an application and where the mapping correlates the features with functionality thus showing a relationship between the features and functionality where the functionality is represented by code units and where a plurality of individual code units can be mapped to a feature thus showing that features being associated with at least two functionalities).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nandakumar, showing the feature and functionality relationship into the code testing system of Muhrasky, for the purpose of increase usability by having clear association between features and functionalities thus increasing knowledge of how they interact together, as taught by Nandakumar [0025].

Muhrasky as modified by Nandakumar does not specifically disclose determine a test coverage gap associated with the feature set by analyzing the test code for 

However, Becker discloses determine a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set (Becker [0014] lines 1-11 and [0015] lines 1-5; which shows being able to detect any coverage gaps associated with the testing including objects of the test, which in light of above disclosed information can be viewed as test code for the software application including the reference to features and associated functionality); 
determine a testing plan for testing the software application, the test plan including a test configured to resolve the test coverage gap (Becker [0012] lines 1-11, [0015] lines 1-5 and [0016] lines 1-5; which shows the determining of an error/gap in test coverage associated with the test plan and the solution feedback training loop used with the determined errors and thus viewed as testing plan that would fix the coverage gap error); and 
execute the testing plan to test the software application (Becker [0030] lines 1-9; which shows the use of the testing plan for the evaluation of the software application under test, thus viewed as execution of the testing plan).



Muharsky as modified by Nandakumar and Becker does not disclose wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable assignment in the programmatic test.

However, Le discloses wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable assignment in the programmatic test (Le Col. 5 lines 5-9 and Col. 7 lines 60-62; which is able to show the parser parsing code is able to keep track of variable assignments and searching for information, where the specifics of references associated with feature and associated functionality are disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Le, showing tracking of variable assignment, into the testing system of Muharsky as modified by Nandakumar and Becker for the purpose of increasing usability by being able to track specific information as taught by Le Col. 5 lines 5-9 and Col. 7 lines 57-62



However, Elshishiny discloses wherein parsing through each of the programmatic trees involves: generate an abstract syntax tree from the test code (Elshishiny [0006] lines 6-10 and claim 6; which shows the generation of an abstract syntax tree from code, where it is disclosed above in detail the specifics of test code); and 
traverse nodes of the abstract syntax tree to locate the references to the plurality of features and the plurality of functionalities (Elshishiny [0006] lines 6-10 and claim 6; which shows searching through the abstract syntax tree information looking for a reference to a feature/functionality, where it is disclosed specifically above the mapping connection between features and functionalities);
which shows searching the code for the features/functionalities in the abstract syntax tree and being able to determine the number of occurrences based on the search results thus can determine what features/functions, thus viewed as including a first and second option, are part of/covered and what are not based on the results where if the number of occurrences is zero based on the search can be viewed as an absence of the feature/function and a result of any number of occurrences can be viewed as the feature/function being references, thus viewed in light above disclosed information of the programmatic test being source can be viewed as being able to determine which features/functions, are not present in the test code viewed as a failed to cover, and which ones are present are covered in the test code base on the search and thus as seen specifically disclosed above can be viewed as determining if there are coverage gaps based on the determination missing functionality/feature information in the test code and the test coverage of the test code).



Muharsky as modified by Nandakumar, Becker, Le and Elshishiny does not specifically disclose determine that at least two test among the programmatic test cover common feature functionality by analyzing the test code

However, Ghosh discloses determine that at least two test among the programmatic test cover common feature functionality by analyzing the test code. (Ghosh [0017] lines 1-11 and [0044] lines 13-19; showing the specifics of being able to analyze test cases to determine if test cases are duplicate and/or superfluous test case coverage based on the analysis of test case code thus viewed as analysis of the test case to determine though that cover common feature functionality/duplicate)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghosh showing the test code coverage analysis to determine where test are duplicate test, into the test coverage system of Muharsky as modified by Nandakumar, Becker, Le and Elshishiny for the purpose of increasing efficiency by helping to reduce the number of test cases performed, as taught by Ghosh [0017] lines 1-11

As to claims 4 and 12, Muharsky discloses, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to generate the display output indicating that the programmatic tests (i) do not cover the first functionality corresponding to the particular feature, and (ii) do cover the second functionality corresponding to the particular feature (Muharsky [0056] lines 1-7 and [0093] lines 1-7; which shows the display of test coverage results and the qualitative metrics of the test coverage including completeness of test coverage and functions included it test code, where it is disclosed above it detail that results can include determining which functions/features are covered and which ones are not).


As to claim  9 Muharsky discloses a method comprising
accessing by a processing device, test code for testing the software application, the test code being source code defining programmatic tests for testing the software application (Muharsky [0004] lines 1-7; which shows the ability to analyze/access test code for the application where the test code is used to test application code); and
based on determine that the at least two test covers a feature of function that is absent from the feature set, generating by the processing device, a display output that flags the at least one test as a superfluous test (Muharsky [0093] lines 1-7; shows that test coverage metrics can be displayed along the portions of the code thus acting as a flag for the coverage metric, where it is seen specifically disclosed below the specifics of the analysis/coverage metric being able to determine when plurality of test cover the any superfluous tests thus viewed as being able to determine if test covers and feature of function absent from a feature set seen in more detail disclosed below)

Muharsky does not specifically receiving, by a processing device, a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features.

However, Nandakumar discloses receiving, by a processing device, a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features (Nandakumar [0012] lines 7-10, and [0025] lines 16-25; which shows using and thus having received a feature map that includes the features associated with an application and where the mapping correlates the features with functionality thus showing a relationship between the features and functionality where the functionality is represented by code units and where a plurality of individual code units can be mapped to a feature thus showing that features being associated with at least two functionalities).



Muhrasky as modified by Nandakumar does not specifically disclose determining, by the processing device, a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set; determining, by the processing device, a testing plan for testing the software application, the test plan including a test configured to resolve the test coverage gap; executing, by the processing device, the testing plan to test the software application.

However, Becker discloses determining, by the processing device, a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set (Becker [0014] lines 1-11 and [0015] lines 1-5; which shows being able to detect any coverage gaps associated with the testing including objects of the test, which in light of above disclosed information can be viewed as test code for the software application including the reference to features and associated functionality); 
which shows the determining of an error/gap in test coverage associated with the test plan and the solution feedback training loop used with the determined errors and thus viewed as testing plan that would fix the coverage gap error); and 
executing, by the processing device, the testing plan to test the software application (Becker [0030] lines 1-9; which shows the use of the testing plan for the evaluation of the software application under test, thus viewed as execution of the testing plan).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Becker showing the determining gaps in test coverage plans, into the testing system of Muhrasky as modified by Nandakumar for the purpose of increasing usability by providing for a more meaningful analysis of test plans, as taught by Becker [0004] lines 5-8 and [0015] lines 1-9.

Muharsky as modified by Nandakumar and Becker does not disclose wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable assignment in the programmatic test.

However, Le discloses wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Le, showing tracking of variable assignment, into the testing system of Muharsky as modified by Nandakumar and Becker for the purpose of increasing usability by being able to track specific information as taught by Le Col. 5 lines 5-9 and Col. 7 lines 57-62

Muharsky as modified by Nandakumar, Becker and Le do not specifically disclose wherein parsing through each of the programmatic trees involves: generate an abstract syntax tree from the test code; traverse nodes of the abstract syntax tree to locate the references to the plurality of features and the plurality of functionalities; determine that that the programmatic tests do not cover first functionality corresponding to a particular feature in the feature set based on an absence of a first reference to the first functionality in the abstract syntax tree wherein the test coverage gap corresponds to the programmatic test failing to cover the first functionality; and determine that that programmatic tests cover second functionality corresponding to the particular feature based on a presence of a second reference to the second functionality in the abstract syntax tree.

which shows the generation of an abstract syntax tree from code, where it is disclosed above in detail the specifics of test code); and 
traverse nodes of the abstract syntax tree to locate the references to the plurality of features and the plurality of functionalities (Elshishiny [0006] lines 6-10 and claim 6; which shows searching through the abstract syntax tree information looking for a reference to a feature/functionality, where it is disclosed specifically above the mapping connection between features and functionalities);
determine that that the programmatic tests do not cover first functionality corresponding to a particular feature in the feature set based on an absence of a first reference to the first functionality in the abstract syntax tree wherein the test coverage gap corresponds to the programmatic test failing to cover the first functionality; and determine that that programmatic tests cover second functionality corresponding to the particular feature based on a presence of a second reference to the second functionality in the abstract syntax tree, (Elshishiny [0006] lines 6-14, [0020] lines 5-8 and [0027] lines 1-10; which shows searching the code for the features/functionalities in the abstract syntax tree and being able to determine the number of occurrences based on the search results thus can determine what features/functions, thus viewed as including a first and second option, are part of/covered and what are not based on the results where if the number of occurrences is zero based on the search can be viewed as an absence of the feature/function and a result of any number of occurrences can be viewed as the feature/function being references, thus viewed in light above disclosed information of the programmatic test being source can be viewed as being able to determine which features/functions, are not present in the test code viewed as a failed to cover, and which ones are present are covered in the test code base on the search and thus as seen specifically disclosed above can be viewed as determining if there are coverage gaps based on the determination missing functionality/feature information in the test code and the test coverage of the test code).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Elshishiny, showing analyzing code information, into the test code information of Muharsky as modified by Nandakumar, Becker and Le, for the purpose of increasing the ease of usability in searching code, as taught in Elshishiny [0004].

Muharsky as modified by Nandakumar, Becker, Le and Elshishiny does not specifically disclose determining, by the processing device, that at least one test among the programmatic test cover feature or functionality that is absent from the feature set.

However, Ghosh discloses determining, by the processing device, that at least one test among the programmatic test cover feature or functionality that is absent from the feature set. (Ghosh [0017] lines 1-11 and [0044] lines 13-19; showing the specifics of being able to analyze test cases to determine if test cases are duplicate and/or superfluous test case coverage based on the analysis of test case code thus viewed as analysis of the test case to determine though that cover common feature functionality/duplicate)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghosh showing the test code coverage analysis to determine where test are duplicate test, into the test coverage system of Muharsky as modified by Nandakumar, Becker, Le and Elshishiny for the purpose of increasing efficiency by helping to reduce the number of test cases performed, as taught by Ghosh [0017] lines 1-11

As to claim 15, Muharsky as modified by Nandakumar, Becker, Le and Elshishiny does not specifically disclose however Ghosh discloses, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: determine that at least two tests among the programmatic tests cover common feature functionality by analyzing the test code (Ghosh [0017] lines 1-11 and [0044] lines 13-19; which shows being able to analyze test cases and determining test cases that are duplicative, viewed as test cases that covers same information that is part of the set which in light of above disclosed information associated test cases with feature and function can be viewed as being able to determine when those feature function is duplicative from the feature set); and
generate a display output indicating that a particular test among the at least two tests is a duplicate test based on determining that the at least two tests cover the which shows being able to analyze test cases and determining test cases that are duplicative where it is seen specifically disclosed above how to generate output reflecting coverage metrics alongside portion of the code tested though viewed as being to indicate those portions as being superfluous).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghosh showing the test code coverage analysis to determine where test are duplicate test, into the test coverage system of Muharsky as modified by Nandakumar, Becker, Le and Elshishiny for the purpose of increasing efficiency by helping to reduce the number of test cases performed, as taught by Ghosh [0017] lines 1-11


As to claim 17, Muharsky discloses a non-transitory computer readable medium comprising program code that is executable by a processing device cause the processing device to: access test code for testing the software application, the test code being source code defining programmatic tests for testing the software application (Muharsky [0004] lines 1-7; which shows the ability to analyze/access test code for the application where the test code is used to test application code); and
Generating a display output that indicates coverage gap, wherein the display output further flags the particular test as the duplicative test or superfluous test (Muharsky [0093] lines 1-7; shows that test coverage metrics can be displayed along the portions of the code thus acting as a flag for the coverage metric thus a form of the generation of coverage output , where it is seen specifically disclosed below the specifics of the analysis/coverage metric being able to determine when plurality of test cover the common feature functionality, viewed as when the test are duplicate of additional/superfluous test case and the specifics of the coverage gap information)

Muharsky does not specifically disclose receive a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features

However, Nandakumar discloses receive a feature set for a software application, the feature set indicating relationship between a plurality of features of the software application and a plurality of functionalities, the plurality of functionalities being distinct from the plurality of features, wherein each feature of the plurality of features is related in the feature set to at least two functionalities among the plurality of functionalities functionality attributed the features (Nandakumar [0012] lines 7-10, and [0025] lines 16-25; which shows using and thus having received a feature map that includes the features associated with an application and where the mapping correlates the features with functionality thus showing a relationship between the features and functionality where the functionality is represented by code units and where a plurality of individual code units can be mapped to a feature thus showing that features being associated with at least two functionalities).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nandakumar, showing the feature and functionality relationship into the code testing system of Muhrasky, for the purpose of increase usability by having clear association between features and functionalities thus increasing knowledge of how they interact together, as taught by Nandakumar [0025].

Muhrasky as modified by Nandakumar does not specifically determine a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set; develop a testing plan that resolves the test coverage gap.

However, Becker discloses determine a test coverage gap associated with the feature set by analyzing the test code for references to the plurality of features and the plurality of functionalities associated with the feature set (Becker [0014] lines 1-11 and [0015] lines 1-5; which shows being able to detect any coverage gaps associated with the testing including objects of the test, which in light of above disclosed information can be viewed as test code for the software application including the reference to features and associated functionality); 
which shows the determining of an error/gap in test coverage associated with the test plan and the solution feedback training loop used with the determined errors and thus viewed as testing plan that would fix the coverage gap error).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Becker showing the determining gaps in test coverage plans, into the testing system of Muhrasky as modified by Nandakumar for the purpose of increasing usability by providing for a more meaningful analysis of test plans, as taught by Becker [0004] lines 5-8 and [0015] lines 1-9.

Muharsky as modified by Nandakumar and Becker does not disclose wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable assignment in the programmatic test.

However, Le discloses wherein analyzing the test code involves parsing through each of the programmatic test in search of the references and tracking variable assignment in the programmatic test (Le Col. 5 lines 5-9 and Col. 7 lines 60-62; which is able to show the parser parsing code is able to keep track of variable assignments and searching for information, where the specifics of references associated with feature and associated functionality are disclosed specifically above).



Muharsky as modified by Nandakumar, Becker and Le do not specifically disclose wherein parsing through each of the programmatic trees involves: generate an abstract syntax tree from the test code; traverse nodes of the abstract syntax tree to locate the references to the plurality of features and the plurality of functionalities; determine that that the programmatic tests do not cover first functionality corresponding to a particular feature in the feature set based on an absence of a first reference to the first functionality in the abstract syntax tree wherein the test coverage gap corresponds to the programmatic test failing to cover the first functionality; and determine that that programmatic tests cover second functionality corresponding to the particular feature based on a presence of a second reference to the second functionality in the abstract syntax tree.

However, Elshishiny discloses wherein parsing through each of the programmatic trees involves: generate an abstract syntax tree from the test code (Elshishiny [0006] lines 6-10 and claim 6; which shows the generation of an abstract syntax tree from code, where it is disclosed above in detail the specifics of test code); and 
which shows searching through the abstract syntax tree information looking for a reference to a feature/functionality, where it is disclosed specifically above the mapping connection between features and functionalities);
determine that that the programmatic tests do not cover first functionality corresponding to a particular feature in the feature set based on an absence of a first reference to the first functionality in the abstract syntax tree wherein the test coverage gap corresponds to the programmatic test failing to cover the first functionality; and determine that that programmatic tests cover second functionality corresponding to the particular feature based on a presence of a second reference to the second functionality in the abstract syntax tree, (Elshishiny [0006] lines 6-14, [0020] lines 5-8 and [0027] lines 1-10; which shows searching the code for the features/functionalities in the abstract syntax tree and being able to determine the number of occurrences based on the search results thus can determine what features/functions, thus viewed as including a first and second option, are part of/covered and what are not based on the results where if the number of occurrences is zero based on the search can be viewed as an absence of the feature/function and a result of any number of occurrences can be viewed as the feature/function being references, thus viewed in light above disclosed information of the programmatic test being source can be viewed as being able to determine which features/functions, are not present in the test code viewed as a failed to cover, and which ones are present are covered in the test code base on the search and thus as seen specifically disclosed above can be viewed as determining if there are coverage gaps based on the determination missing functionality/feature information in the test code and the test coverage of the test code).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Elshishiny, showing analyzing code information, into the test code information of Muharsky as modified by Nandakumar, Becker and Le, for the purpose of increasing the ease of usability in searching code, as taught in Elshishiny [0004].

Muharsky as modified by Nandakumar, Becker, Le and Elshishiny does not specifically disclose determine that a particular test among the programmatic tests is duplicative test of a superfluous test

However, Ghosh discloses determine that a particular test among the programmatic tests is duplicative test of a superfluous test. (Ghosh [0017] lines 1-11 and [0044] lines 13-19; showing the specifics of being able to analyze test cases to determine if test cases are duplicate and/or superfluous test case coverage based on the analysis of test case code thus viewed as analysis of the test case to determine though that cover common feature functionality/duplicate or addition further functionality/superfluous)



As to claims 22, 24 and 26, Muharsky as modified by Nandakumar, Becker does not specifically disclose however Le discloses wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to determine the duplicate test by tracking the variable assignment (Le Col. 5 lines 5-9 and Col. 7 lines 60-62; which is able to show the parser parsing code is able to keep track of variable assignments thus can be viewed as used to determine the duplicate test through the tracking of the variable assignment, where the specifics, where it is seen specifically disclose above the ability to match information and determine duplicate test is seen specifically disclose above in more detail).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Le, showing tracking of variable assignment, into the testing system of Muharsky as modified by Nandakumar and Becker for the purpose of increasing usability by being able to track specific information as taught by Le Col. 5 lines 5-9 and Col. 7 lines 57-62

As to claim 25, Muharsky as modified by Nandakumar, Becker, Le and Elshishiny does not specifically disclose however Ghosh discloses wherein determining that at least one test among the programmatic tests covers a feature of a function that is absent from the feature set (Ghosh [0017] lines 1-11 and [0044] lines 13-19; which shows being able to analyze test cases and determining test cases that are superfluous, viewed as test cases that covers information not part of the set which in light of above disclosed information associated test cases with feature and function can be viewed as being able to determine when those feature or function is absent from the feature set); and 
based on determining that the at least one test covers a feature or a function that is absent from the feature set, generate a display output indicating that the at least one test is a superfluous test (Ghosh [0017] lines 1-11 and [0044] lines 13-19; which shows being able to analyze test cases and determining test cases that are superfluous where it is seen specifically disclosed above how to generate output reflecting coverage metrics alongside portion of the code tested though viewed as being to indicate those portions as being superfluous).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ghosh showing the test code coverage analysis to determine where test are duplicate test, into the test coverage system of Muharsky as modified by Nandakumar, Becker, Le and Elshishiny for the purpose of increasing efficiency by helping to reduce the number of test cases performed, as taught by Ghosh [0017] lines 1-11

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker, Le, Elshishiny and Ghosh, as applied to claims 1, 9 and 17 above, and further in view of Novak et al. (Pub. No. US 2012/0060144 A1).

As to claim 5, 13 and 20 Muharsky as modified by Nandakumar, Becker, Le, Elshishiny and Ghosh does not specifically disclose wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: automatically generate the testing plan based on the test coverage gap.

However, Novak discloses wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: automatically generate the testing plan based on the test coverage gap (Novak [0008] lines 1-5, [0021] lines 3-7 and [0022] lines 1-4; which shows the automatic creation of a test plan, based on and new information including test coverage and defect information used to create effective test plans, thus viewed as also including test coverage gap information specifically disclosed above).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Novak, showing the creation of test plans, into the test case creation of Muharsky as modified by Nandakumar, Becker, Le, .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker, Le, Elshishiny, Ghosh and Novak, as applied to claims 5 and 13 above, and further in view of Varadarajan et al. (Pub. No. US 2018/0095867 A1).

As to claims 6 and 14, Muharsky as modified by Nandakumar, Becker, Le, Elshishiny, Ghosh and Novak does not specifically disclose, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to: determine an optimal subset of the programmatic tests configured to cover the entire feature set in a smallest number of programmatic tests; and include the optimal subset of programmatic tests in the testing plan.

However, Varadarajan discloses determine an optimal subset of the programmatic tests configured to cover the entire feature set in a smallest number of programmatic tests (Varadarajan [0029] lines 6-11; which shows generation of a test suite that covers with the fewest number of test every functionality/feature); and
include the optimal subset of programmatic tests in the testing plan (Varadarajan [0029] lines 6-11; which shows the optimal/fewest number of test for a test suite, where it is disclosed above the specific details of the creation of the test plan with subset/filtered information).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Varadarajan, showing a creation of an optimal number of test, into the test coverage creation of Muharsky as modified by Nandakumar, Becker, Le, Elshishiny, Ghosh and Novak, for the purpose of reducing the time and resource consumption for running testing, as taught by Varadarajan [0002] and [0029].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muharsky, Nandakumar, Becker, Le, Elshishiny and Ghosh, as applied to claims 1 and 9 above, and further in view of Erb et al. (Pub. No. US 2015/0046286 A1)

As to claims 8 and 16, Muharsky as modified by Nandakumar, Becker, Le, Elshishiny and Ghosh do not specifically disclose, wherein the feature set only includes differences in feature functionality between two versions of the software application.

However, Erb discloses wherein the feature set only includes differences in feature functionality between two versions of the software application (Erb [0032] lines 1-9; which shows the creation and use of a functional/feature delta between different software versions, where it is seen disclosed above how the functional/feature information is used for a feature set).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/JAE U JEON/Primary Examiner, Art Unit 2193